Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James A Bertino (248-358-4400) on 1/27/2022.

The application has been amended as follows: 
In the Claims filed on (1/07/22):
In Claim 1, line 11, after “elongated orifice”, add: -- and in a direction that extends radially outward from a center of the rotor --;
In Claim 19, line 9, after “elongated orifice”, add: -- and in a direction that extends radially outward from a center of the rotor --;
Delete Claims 22 and 25;
In Claim 23, line 1, delete “22” and add: --1--;
In Claim 26, line 1, delete “25” and add: --19--.

Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 29, 2022